       Case 2:20-cv-02245-JWB-TJJ Document 6 Filed 06/10/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS

LHISSIDEY HARRISON                         )
                              Plaintiff    )
       vs.                                 )
                                           )             Case No. 2:20-cv-02245-JWB-TJJ
AMAZON.COM SERVICES, LLC                   )
                                           )
                              Defendants   )

                              DISMISSAL OF DEFENDANT
                             AMAZON.COM SERVICES, INC.

       Pursuant to Fed.R.Civ.P 41(a)(1)(A)(i), Plaintiff dismisses Defendant Amazon.com

Services, Inc. from this action leaving Defendant Amazon.com Services, LLC as the only

remaining defendant in this case.

                                                  Respectfully Submitted by,

                                                  RALSTON KINNEY, LLC

                                                   /s/ Thomas F. Ralston             .




                                                  Thomas F. Ralston, D. Kan. No. 78212
                                                  4717 Grand Avenue, Suite 300
                                                  Kansas City, MO 64112
                                                  TEL: (816) 298-0086
                                                  FAX: (816) 298-9455
                                                  Email: tom@rklawllc.com

                                                  ATTORNEY FOR PLAINTIFF
